internal_revenue_service july number cc el gl br1 release date gl-601588-99 uilc memorandum for georgia district_counsel from chief branch general litigation alan c levine subject taxpayers a b this responds to your memorandum dated date this document is not to be cited as precedent legend taxpayer a taxpayer b date a date b date c date d date e date f date g date h date i date j date k date l date m date n date o year a year b year c year d year e amount a amount b amount c dollar_figure dollar_figure dollar_figure gl-601588-99 location a issue whether the internal_revenue_service the service has a legal basis to proceed with the sale of two parcels of real_estate seized on date a conclusion the service should release the seized property to the taxpayer facts the facts as you have provided them may be summarized as follows on date b the service made joint assessments against taxpayers a and b for taxable years a b and c and on date c the service made a joint assessment against them for taxable_year d on date d the service made an assessment against taxpayer a alone for taxable_year e on date e taxpayer a died he died intestate on date f the revenue_officer and met they discussed the possibility of seizure of the property and other alternative options to seizure including for example discharge of the assets to the non-liable heirs-at-law in exchange for the service receiving a reasonable fair_market_value for those assets and an offer-in-compromise although it was unclear at the time of the meeting whether the administration of the estate had commenced taxpayer b signed a form_900 waiver both on her behalf and as administratrix of taxpayer a’s estate extending the collection statute_of_limitations however it was later discovered that the administration of the estate was commenced on date a because the collection statute_of_limitations was about to expire on date g at least for taxable years a b and c and it was unclear whether taxpayer b had the authority to extend the statute on behalf of taxpayer a’s estate by signing the form_900 waiver a levy was issued on date h for taxable years a b c d and e when the levy was issued the unpaid balances on the assessments and statutory additions totaled dollar_figureamount a on date a the service seized inter alia two parcels of real_estate located in location a titled in taxpayer a’s name only the only recorded encumbrances on the real_estate were for delinquent county property taxes one parcel of the real_estate included the taxpayers’ personal_residence which continues to be taxpayer b’s personal_residence the other parcel is unimproved land the seizure occurred seven days before the expiration of the collection statute_of_limitations for taxable years a b and c as mentioned above taxpayer a’s estate was commenced on date a and taxpayer b signed a form_900 waiver on that date extending the statute_of_limitations for taxable years a b and c until date i she signed individually and as administratrix of the the assessments for taxable years b and d ie dollar_figureamount b and dollar_figureamount c respectively have now been satisfied by levy from other assets gl-601588-99 estate on date j the notices of sale of the real_estate were issued the notices were issued beyond the normal 30-day period recommended by the internal_revenue_manual to allow taxpayer b and her attorney time to apply for discharges or subordinations or to submit an offer-in-compromise however no such proposals were made the sale was scheduled for date k on the day of the sale but before the time the sale was to commence taxpayer b filed a chapter bankruptcy petition in her individual capacity because of the automatic_stay for bankruptcy proceedings and the possible interest taxpayer b’s bankruptcy_estate might have had in the real_estate based on her status as a surviving_spouse the sale was canceled however based on your office’s recommendation the levy and seizures were not released the service filed a motion to lift the stay for administrative seizure and sale on date l however the bankruptcy court had discharged taxpayer b on date m although the final decree was not issued until date n instead of the case being returned to the revenue_officer there was an internal audit review the case was returned to the field in date o between the date of the internal audit review and the case being returned to the field the restructuring and reform act of rra was enacted on date law and analysis because of taxpayer b’s discharge from bankruptcy the following discussion is based on the collectibility against taxpayer a or his estate the specific issue in this case is whether there is a legal basis to proceed with the sale of the two parcels of real_estate given the fact that the collection statute_of_limitations has now run and in view of the enactment of rra we agree with your analysis that the fact that the collection statute_of_limitations in sec_6502 has now run does not preclude proceeding with the sale as the service issued levies and seized the property at issue prior to that expiration see united_states v cleveland u s t c n d ill we also agree that there is nothing in rra which would prohibit proceeding with the sale however the fact that the property was seized in date a originally scheduled for sale in date k and has been held for over two years since the seizure presents a concern sec_6335 sets forth the requirements for sale of seized property sec_6335 provides that t he time of sale shall not be less than days nor more than days from the time of giving public notice under subsection b the place of sale shall be within the county in which the property is seized except by special order of the secretary gl-601588-99 sec_6335 sets forth other procedures pertaining to the manner and condition of sale in particular sec_6335 requires the secretary to prescribe by regulations the manner and other conditions of the sale of property seized by levy such regulations are to provide among other conditions u nder what circumstances the secretary may adjourn the sale from time to time but such adjournments shall not be for a period to exceed in all month emphasis added sec_6335 the treasury regulations reiterate the language of the statute specifically sec_301_6335-1 provides when it appears to the district_director that an adjournment of the sale will best serve the interest of the united_states or that of the taxpayer the district_director may adjourn or cause the internal revenue_officer conducting the sale to adjourn the sale from time to time but the date of the sale shall not be later than one month after the date fixed in the original notice of sale emphasis added the timing of adjournments of sales has been recently addressed by the ninth circuit in 44_f3d_795 9th cir in anderson a property owner brought an action to enjoin a sale of real_property seized a sale had been properly scheduled for an earlier date at that time several bidders showed up but none of them had the required percent cash or equivalent down payment accordingly the revenue_officer decided to postpone the sale for approximately one month on the date of the rescheduled sale no bidders showed up the revenue_officer again postponed the sale the ninth circuit held that because the sale did not take place within days of the public notice or a month thereafter the government was bound to release the property back to its owner pursuant to sec_6335 sec_6335 and e only allow the government to adjourn the sale for one month the government argued that there was a distinction between adjournment and postponement for purposes of sec_6335 in anderson the government argued that the sale was not adjourned but was postponed which can be done without limitation the court rejected this distinction under the ninth circuit’s interpretation of sec_6335 a sale is deemed to begin when the government is scheduled to appear and at that point can be adjourned to be completed in some manner no later than one month from that date under the ninth circuit’s interpretation a sale can begin and can be adjourned prior to the time it is sold to someone purchased by the government or released to the taxpayer as long as the sale is completed within one month from the original date of sale the ninth circuit’s position has been adopted by the service in the present case the sale of the seized property was originally scheduled for date k because taxpayer b filed for chapter bankruptcy on the date of the scheduled sale the sale was canceled according to the facts as provided by the revenue_officer the gl-601588-99 bankruptcy was filed hour and minutes before the time of the scheduled sales the revenue_officer therefore did not have time to notify bidders that the sale was canceled and numerous bidders showed up the sale was deemed to begin on date k the date on which the government was scheduled to appear the sale could only be adjourned for one month from that date although the service was precluded by the automatic_stay in bankruptcy from rescheduling the sale until after date n and the service was arguably prevented from rescheduling the sale during the period of time this case was under internal audit review the case was returned to the field in date o it has now been over two years since the time the property was seized as discussed in anderson the policy adopted by congress in drafting sec_6335 requires the service to fish or cut bait f 3d pincite we conclude therefore that sec_6335 and e as interpreted by the ninth circuit in the anderson case require the service to release the seized parcels of real_estate to taxpayer a’s estate if you have any further questions please call we realize that there is a possible argument for a distinction from the anderson case because the sale in this case was canceled before the scheduled time of the sale on date k however we think this would be an overly technical distinction given that the fact that the sale was canceled could only be communicated to potential bidders once they showed up at the appointed time we would not make the argument therefore that the sale should not be deemed to begin on date k see anderson f 3d pincite rejecting government’s argument that a sale does not take place until someone bids on the property
